Exhibit 99.1 GOLDBELT CONCLUDES AGREEMENT WITH BARRICK ON WEST AFRICAN GOLD PROJECTS Toronto, Ontario – (October 11, 2007) Goldbelt Resources Ltd. (TSX: GLD) is pleased to announce that it has concluded the definitive agreement to acquire all of Barrick’s West African gold projects in Guinea, Mali and Burkina Faso. The agreement gives Goldbelt the opportunity to capitalize on the work of Barrick’s generative team in the hunt for world-class gold deposits in the most prospective corridors in West Africa. The assets include two exploration licenses in Guinea, nine exploration licenses and applications in Mali and seven exploration licenses in Burkina Faso (Figure 1). Goldbelt has been working closely with the Department of Mines and Energy and other Government Departments in Burkina Faso in bringing its flagship Inata Gold Mine in the north of the country into production
